            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                    GREENSBORO DIVISION
                   Case No. 1:17-cv-193-TDS-JLW


SHERYL ANDERSON, MARY
CARTER, TENA DAVIDSON,
ROBERT HUFFSTUTLER, RAMZI
KHAZEN, CHAIM MARCUS, LILY
MARTYN, JONAH MCCAY, HOLDEN
SHERIFF, VICTORIA SMITH,
MICHELLE SULLIVAN,
SHONTELLE THOMAS, JOSEPH
WATSON, and MICHAEL WILSON,
individually and on behalf of all others
similarly situated,

               Plaintiffs,
       v.
LABORATORY CORPORATION OF
AMERICA HOLDINGS,
               Defendant.


   DEFENDANT LABORATORY CORPORATION OF AMERICA
  HOLDINGS’ RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL

      Defendant Laboratory Corporation of America Holdings (“Labcorp”)

hereby responds to Plaintiffs’ Motion to Compel Discovery (Doc. 74) and

requests that Plaintiffs’ motion be denied in its entirety.




     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 1 of 23
                        FACTUAL BACKGROUND

      A.    Labcorp performs many millions of diagnostic laboratory
            tests annually and receives payment in a variety of ways.

      Labcorp offers hundreds of thousands of different clinical diagnostic

tests and test combinations and performs over 500 million tests each year. See

Labcorp’s Answers to Plaintiffs’ First Set of Interrogatories dated February 28,

2020, at p. 8 (Ans. to No. 2) (Exhibit 1). Medical doctors and hospitals order

these tests on behalf of their patients in connection with diagnosing and

treating patients in a myriad of different types of patient encounters. Id. at

pp. 24–25 (Ans. to No. 12).

      Labcorp developed its patient list prices for individual tests over many

years and through consideration of a variety of factors. Id. at pp. 15–16 (Ans.

to No. 6). The patient list prices vary by geography and by year, and are

updated as Labcorp introduces new tests or retires other tests. Id at pp. 8–9

(Ans. to No. 2). Labcorp has provided extensive discovery regarding these

matters, including how Labcorp has developed the patient list prices for these

many different tests. See, e.g., Schedule A to Notice of Rule 30(b)(6) Dep. of

Labcorp, dated Dec. 18, 2021, at ¶¶ 18–21 (Exhibit 2).

      Labcorp bills its patient list prices to (a) government payors like

Medicare; (b) large insurance companies like Humana, Aetna, Cigna, and the



                                       2


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 2 of 23
various BlueCross BlueShield carriers; and (c) uninsured or underinsured 1

individual patients whose treating physicians order tests on their behalf. Ex.

1 at p. 9 (Ans. to No. 2) (“[W]hile there are certain exceptions-including,

without limitation, exceptions depending on the geographic region in which a

test is offered-the ‘usual and customary’ rate for a test is generally the same as

its patient list price for the test.”); Rule 30(b)(6) Dep. of Labcorp (K. Woodcock

designee) dated April 9, 2021 at 95:12–18 (Exhibit 3). This final category of

payor presents unique economic and practical considerations and constitutes

an entirely different class of payor.

      Medicare sets—that is, unilaterally dictates—the amounts it will

reimburse clinical service providers (like Labcorp) for testing services

regardless of the patient list prices the providers submit. For various business

reasons, Labcorp agrees to perform tests for Medicare patients despite its

inability to obtain reimbursement at its patient list prices. Chief among these

reasons are that Medicare pays for millions of tests each year, effectively

guarantees payment for such tests in a timely manner, and provides a




1 “Underinsured” refers to coverage by an insurance policy that did not cover the test
performed.

                                          3


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 3 of 23
streamlined, cost-effective process through which Labcorp can submit claims,

obtain reimbursements, and dispute denials.2

       Large insurance companies similarly pay for many millions of tests each

year, guarantee prompt payment, and provide streamlined claim submission,

reimbursement, and dispute resolution processes. For these and other reasons,

Labcorp often negotiates different volume-based reimbursement rates for

those tests that the insurers choose to cover for their insureds.                    Because

insurers and Labcorp negotiate across thousands of tests, the reimbursed

contract rate for a given test may or may not be consistent (or even similar)

from one insurance agreement to the next. See Exhibit 3 at 29:1–12, 37:19–

38:3. Labcorp may also agree with certain insurers to provide discounted rates

to insureds even if the insurer does not cover the insured’s test. Nevertheless,

Labcorp bills these insurance companies at its patient list prices. If applicable,

the insurance companies apply these negotiated discounts during the

insurance remittance process. Id. at 43:18–44:19. These negotiated discounts

are valuable benefits not only to the insurance companies that negotiate them,

but also to the insureds themselves, who pay (or whose employers pay)




2 Also, few hospitals or physician practices will utilize Labcorp’s services if Labcorp does not
perform tests for Medicare patients. This requirement is not unique to Labcorp; it is common
to other participants in the national healthcare system.

                                               4


      Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 4 of 23
significant premiums to the insurance company as consideration for those

benefits.

      An individual uninsured or underinsured patient, by contrast, has not

paid consideration for the same benefits and, as such patients are unlikely to

obtain more than a few tests in any given year, does not present the same

volume-based value proposition or other business benefits presented by the

government (Medicare) or large insurance companies. Unless the patient pays

for testing at the time of service (which none of the named Plaintiffs did),

Labcorp has no guarantee that the patient will ever pay for any portion of the

service, much less that the patient will pay the entire balance in a timely

manner.     The process of invoicing, contacting, negotiating, and obtaining

payments from such patients is so time and resource-intensive that Labcorp

has, at great expense, established a separate patient billing department, which

employs hundreds of people, to perform such tasks. See, e.g., Rule 30(b)(6) Dep.

of Labcorp (D. Myers designee) dated March 19, 2021 at 18:17–20, 19:11–17

(Exhibit 4). As this department performs these tasks on an individual, test-

by-test basis, it cannot achieve any of the efficiencies of scale and

commensurate cost savings that Labcorp realizes when billing the government

or large insurance companies. See id.




                                        5


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 5 of 23
      B.    Although Plaintiffs are differently situated, Plaintiffs seek
            broad discovery regarding volume-based negotiated rates.

      In this case, fourteen plaintiffs seek a declaratory judgment, on behalf of

themselves and a nationwide putative class, that they are not obligated to pay

Labcorp’s patient list prices and that they are entitled to substitute their own

formulation of a “reasonable price” for each of Labcorp’s over 500,000 tests and

test combinations. Am. Compl. at ¶¶461–472. Plaintiffs were either uninsured

or underinsured at the time their respective physicians ordered one or more

tests on their behalf from Labcorp. Ex. 1 at p. 21 (Ans. to No. 10). Labcorp

performed the diagnostic testing ordered by Plaintiffs’ physicians and billed its

standard patient list price for the tests. Id. at pp. 22-23 (Ans. to No. 11) (“[I]t

is LabCorp’s position that—even where there is not a writing—Plaintiffs’

conduct is sufficient to create an enforceable agreement to pay LabCorp’s

patient list prices.”). Plaintiffs—who are essentially single-instance, one-time

purchasers of Labcorp’s services—further contend that the price they should

pay (or should have paid) instead ought to be based upon the same volume-

based discounted reimbursement rates negotiated by large insurance carriers

(or some undisclosed formula based on such rates) whose business is to

negotiate such discounts for their insureds and to ensure efficient processing

of their insureds’ claims in exchange for payment of premiums.



                                        6


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 6 of 23
      Despite bearing no resemblance to Medicare or to large insurance

companies, and representing a dramatically different portion of the laboratory

services payor market, Plaintiffs now seek to obtain information about

Labcorp’s financial relationship with these entities. Here, Plaintiffs seek to

compel production of documents pursuant to two Requests for Production:

            Request for Production No. 3: Agreements and
            negotiated rate schedules with Third-Party Payers
            that provide rates to be paid for lab services performed
            by LabCorp. Your response to this Request should
            include Documents and Communications sufficient to
            identify any formula or other method used to calculate
            payment rates for LabCorp’s lab services that LabCorp
            has agreed to with any Third-Party Payer.

            Request for Production No. 22: Documents
            collected for and submitted to CMS to comply with
            federal regulations concerning the Clinical Laboratory
            Fee Schedule.

      For the reasons explained below, these requests are overly broad, unduly

burdensome, seek irrelevant information, and are disproportionate to the

needs of the case. Labcorp therefore requests that Plaintiffs’ motion be denied.

                     PROCEDURAL BACKGROUND

      Following this Court’s ruling on LabCorp’s motion to dismiss the

Amended Complaint, discovery commenced on December 2, 2019. Plaintiffs

have served two sets of requests for production of documents consisting of a

combined total of 78 requests. Plaintiffs served the two requests at issue on


                                       7


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 7 of 23
December 18, 2019, and Labcorp served its objections and responses on

February 28, 2020.

      Since   the    commencement       of   discovery,   Labcorp     has   produced

approximately 514,000 pages of documents in addition to providing answers to

interrogatories     and   presenting   numerous      witnesses      for   depositions.

Declaration of S. Bayzle, dated May 12, 2021, at ¶ 4 (Exhibit 5). Labcorp also

participated in at least nine discovery conferences in an attempt to resolve

disputes regarding numerous overbroad and burdensome discovery requests.

Id. Labcorp and its counsel have continued to work in good faith to resolve

discovery disputes despite Plaintiffs’ repeated practice of attempting to

substitute new, reformulated discovery requests months after Labcorp has

explained the improper, objectionable nature of their initial discovery requests.

Id. at ¶¶ 5–13.

      Plaintiffs’ brief in support of their motion to compel asserts that

Plaintiffs have offered to “narrow” the scope of Requests for Production Nos. 3

and 22, but this assertion obscures Plaintiffs’ actual intent. Plaintiffs have

made clear at various junctures during the meet-and-confer process that where

they have proposed to limit the categories of documents they are seeking in the

near term, Plaintiffs are reserving the right to seek other documents in the

scope of their original requests at a later date. See, e.g., id. at ¶ 13. Thus, their

                                         8


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 8 of 23
offers to “narrow” the scope of their requests have not been offers to

compromise at all—they have merely been demands to produce a subset of

requested documents coupled with an offer to defer the remainder of discovery

requests until a later date. But, as explained below, even the more narrow

approach is overbroad, does not seek relevant information, and is unduly

burdensome. LabCorp therefore requests that the motion to compel be denied.

                                ARGUMENT

I.    Plaintiffs’ Motion Should be Denied as to Request for Production
      No. 3.

      A.    Plaintiffs have Misused the Discovery Process.

      Request for Production No. 3 seeks:

            Agreements and negotiated rate schedules with Third-
            Party Payers that provide rates to be paid for lab
            services performed by LabCorp. Your response to this
            Request      should   include    Documents      and
            Communications sufficient to identify any formula or
            other method used to calculate payment rates for
            LabCorp’ s lab services that LabCorp has agreed to
            with any Third-Party Payer.

      Plaintiffs’ brief references Labcorp’s response, but omits relevant

portions. Labcorp’s full response to this request states:

            LabCorp objects to the term “Third-Party Payers” as
            defined in the Discovery Requests. See Section II
            above. LabCorp further objects to the assumptions
            inherent in this request, including the assumption
            that LabCorp applies a formula to set the rates it
            charges to Third-Party Payers. LabCorp also objects

                                       9


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 9 of 23
                 on the grounds that the request seeks confidential and
                 proprietary information, including information that is
                 protected by and/or subject to nondisclosure and/or
                 confidentiality agreements. See Section I(F) above.3

                 Moreover, the request is overly broad, unduly
                 burdensome, unreasonable, and is not proportional to
                 the needs of the case. During each year of the
                 “Relevant Time Period,” LabCorp has maintained, on
                 average, more than four thousand accounts with
                 managed care organizations, ten thousand hospital
                 accounts, and four hundred thousand accounts with
                 physicians and/or physician groups. In this context,
                 LabCorp performs over a half-billion tests annually
                 and offers hundreds of thousands of tests and test
                 combinations.    It is not practicable—nor is it
                 possible—for LabCorp to produce each and every of the
                 requested “Document[s]” and “Communication[s]” (as
                 defined in the Discovery Requests—see Section IV
                 above) about its “lab services.” LabCorp will not
                 produce documents in response to this request.

         The plain language of Plaintiffs’ discovery request seeks contracts with

more than four thousand accounts with managed care organizations, ten

thousand hospital accounts, and four hundred thousand accounts with

physicians and physician groups (see Labcorp’s Response to Request for



3   Section I(F) of Labcorp’s Responses to Plaintiffs’ First Set of Requests for Production states:
                  LabCorp states that a number of the Discovery Requests appear to seek information
                  that is confidential and/or proprietary to LabCorp, including, without limitation, trade
                  secrets, certain pricing information (e.g., information as to manner in which, and the
                  information considered when, LabCorp determines and/or adjusts its prices), business
                  plans, strategic plans, financial data, sales and marketing strategies, information
                  protected by and/or subject to nondisclosure or confidentiality agreements, and other
                  non-public information of competitive and business sensitivity. Such information, if
                  not otherwise objectionable, will be provided only after entry of an appropriate
                  protective order.

                                                    10


       Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 10 of 23
Production No. 3 (Exhibit 6)), and seeks any such contract created in a period

of time spanning more than a decade. Producing all responsive documents

would require review and production of hundreds of thousands of pages of

documents regarding rates negotiated based on high volumes of orders and

certainty (or near certainty) of payment. At no point during the meet-and-

confer process have Plaintiffs explained how such production is proportional to

the needs of the case.

      Plaintiffs have repeatedly reformulated this request and claim to have

narrowed its scope. Counsel for Plaintiffs have made similar proposals to

change the scope of other overly-broad requests.          Specifically, Plaintiffs

proposed to limit the scope of certain discovery requests about Labcorp’s tests

to its “top 100 most administered tests and test combinations and the top 100

tests and test combinations by revenue.” Letter from T. Brennan to C. Raynal,

at p. 2 (April 29, 2020) (Exhibit 7).       However, in making this proposal,

Plaintiffs’ counsel made clear that they were not offering to forego a portion of

the requested discovery, but merely to defer Labcorp’s production of the

balance of responsive documents to a later date: “following the completion of

class discovery, Plaintiffs will seek discovery on the remaining tests.” Id. at p.

2.   Given Plaintiffs’ practice of offering to “resolve” discovery disputes by

proposing to postpone collection of certain documents while demanding

                                       11


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 11 of 23
immediate production of others, Labcorp is concerned that Plaintiffs will take

the same approach with respect to the requests at issue in the motion. Stated

otherwise, Labcorp understands that the proposals Plaintiffs have offered for

Request for Production Nos. 3 and 22 are simply to postpone collection of the

agreements not referenced in their proposal rather than to forego discovery of

such documents altogether.

       In any event, Plaintiffs’ approach of serving a overbroad and

burdensome request, followed by a series of offers to narrow the request, does

not make Plaintiffs’ narrowed request any more relevant. This is not the way

discovery should be conducted, and Labcorp respectfully submits that the

request should be denied on this basis alone.

      B.     The Requested Documents are Not Relevant.

      Plaintiffs’ offer to “narrow” Request for Production No. 3 also does not

cure the primary defect in the request, namely, that it is irrelevant to their

claims.4 While Plaintiffs correctly state that the concept of “relevance” under

Rule 26 is broadly construed, this concept is not boundless. See D’Addario v.

Geller, 129 F. App’x 1, 6 (4th Cir. 2005) (upholding district court’s denial of


4 Plaintiffs’ assertion that Labcorp “has not objected to the relevance of the documents
requested in Request Nos. 3 and 22” is unfounded. This assertion fails to acknowledge that
Plaintiffs never served discovery requests for the narrowed sets of documents referenced in
their motion. More importantly, when Plaintiffs first raised this issue in discovery
conferences, Labcorp reiterated that it objected to the relevance of the documents.

                                            12


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 12 of 23
motion to compel discovery with “minimal relevance” to the claims). As set

forth above, insurance companies are at the polar opposite end of the spectrum

from an uninsured patient (whose physician orders a single test or group of

tests on his or her behalf). Large insurance companies pay Labcorp hundreds

of millions of dollars for the many millions of covered tests their insureds

obtain every year. As such, they are able to negotiate lower reimbursement

rates for certain of Labcorp’s clinical testing services.    Moreover, these

companies have proven track records of making prompt payment for services.

      Were Plaintiffs, or other uninsured or underinsured patients, each able

to guarantee similarly high levels of utilization for Labcorp’s services and

prompt payment, they too would be well-positioned to negotiate volume-based

discounts. As is clear from the Amended Complaint, Plaintiffs and other

members of the putative class do not and cannot make such guarantees.

      Plaintiffs’ suggestion that such patients are entitled to rates equal or

similar to those paid by insurance companies (or some reformulation based on

insurance company rates) ignores the vast difference between the two classes

of payors.   This suggestion also ignores the business reality that large

insurance companies receive substantial consideration from insureds (or

employers thereof) to negotiate special rates and to administer plan benefits




                                     13


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 13 of 23
efficiently.   Plaintiffs’ suggested approach thus ignores the significant

commercial value that insurance companies provide to their insureds.

      Of all of the proxies Plaintiffs might use in an attempt to establish a so-

called “reasonable” price for their tests, the rates negotiated with large

insurance companies are the least appropriate, second only to Medicare

reimbursement rates. Indeed, as Plaintiffs’ brief acknowledges, the Court has

already determined that “the rate LabCorp charges third-party payers may not

be, as a matter of law, the reasonable value of LabCorp’s services in every

case.” (Doc. 77 at 8.) The brief ignores, however, the Court’s well-founded

skepticism about how Plaintiffs “ultimately propose to calculate reasonable

value.” (Doc. 55 at 11.) Plaintiffs attempt instead to recast this skepticism as

an endorsement of Plaintiffs’ as yet undisclosed “formula to calculate the

market rate for any given clinical lab test” to be developed by an undisclosed

expert. Id. The Court’s prior ruling and skepticism demand that Plaintiffs

make a more compelling showing of the relevance of the requested information

beyond their ipse dixit assertion of relevance.     Plaintiffs have repeatedly

declined to do so—both in response to Labcorp’s discovery requests and in their

briefing to the Court.




                                       14


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 14 of 23
       In an effort to distract the Court from their failure to articulate the

relevance of the requested information, Plaintiffs cite three non-binding cases.5

One of these—Melo v. Allstate Ins. Co., 800 F. Supp. 2d 596, 602 (D. Vt. 2011),

relied upon a Massachusetts case, which in turn interpreted and relied upon a

Massachusetts evidentiary rule not applicable here. See id. (citing Law v.

Griffith, 457 Mass. 349, 354, 930 N.E.2d 126, 131 (2010)). None of these cases

explains how prices paid by such disparately positioned payors in the health

care marketplace relate to one another, and the Court should decline to follow

these cases here.

       C.     The Request for Highly-Sensitive Commercial Documents
              is Not Proportional to the Needs of the Case.

       As an additional safeguard against inappropriate and overbearing

discovery, Rule 26(b)(1) requires that discovery sought be proportional to the

needs of the case. Among the factors to be considered in determining whether

a request meets this proportionality requirement are “the importance of the

discovery in resolving the issues [ ] and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Both

of these factors weigh against disclosure of the requested information.


5Labcorp considers In re N. Cypress Med. Ctr., Ltd., 559 S.W. 3d 128 (Tex. 2018) and E. Tex.
Med. Ctr, Athens v. Hernandez, No. 12-17-00333-CV, 2018 WL 2440508 (Tex. App.-Tyler May
31, 2018), to represent the same line of authority as the latter expressly relies on the former
for its conclusion and holding.

                                              15


     Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 15 of 23
      Commercial insurers’ agreements with Labcorp constitute proprietary

and competitive information of both Labcorp and of the third-party insurers.

The parties consider the contracts to be so commercially-sensitive that they

require strict confidentiality provisions. In some instances, these provisions

require prior notice to the insurance company, prior written consent of the

insurance company, or (arguably) a court order compelling production before

they may be disclosed. Dec. of K. Woodcock, dated May 12, 2021, at ¶¶ 4–5

(Exhibit 8). Apart from its closely-guarded intellectual property, the requested

information is among the most highly-sensitive commercial information

Labcorp possesses. Id. at ¶ 5. Even partial disclosure—however inadvertent—

of this information by Plaintiffs would be detrimental to Labcorp’s competitive

advantage, its business relationships, and the businesses of the insurers. Id.

at ¶ 6.

      Requiring Labcorp not only to disclose such sensitive information, but

also to navigate various confidentiality provisions in contracts that—as

explained above—have no relevance (or, at best, minimal relevance) clearly

outweighs the as-yet-undisclosed benefit of such information.          Labcorp

therefore requests that Plaintiffs’ motion be denied as to Request No. 3.




                                      16


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 16 of 23
II.    Plaintiffs’ Motion Should be Denied as to Request for Production
       No. 22.

       A.    Plaintiffs have Misused the Discovery Process.

       Plaintiffs’ Request for Production No. 22 seeks “Documents collected for

and submitted to [the Centers for Medicare and Medicaid Services (“CMS”)] to

comply with federal regulations concerning the Clinical Laboratory Fee

Schedule” spanning the course of a decade. Labcorp has, of course, made

countless submissions to CMS that would be responsive to the request as

drafted, which are wholly irrelevant to Plaintiffs’ claims. As written, this

request seeks any number of communications between Labcorp and CMS from

a time period spanning over a decade and without specifying what substantive

information Plaintiffs are actually seeking. Labcorp objected to this request,

stating:

             LabCorp objects to this request on the grounds that it
             is overbroad, unduly burdensome, and is nothing more
             than an impermissible “fishing-expedition-style”
             discovery request.

             LabCorp further objects on the grounds that this
             request is vague and ambiguous. The term “Clinical
             Laboratory Fee Schedule” is undefined. LabCorp has
             submitted numerous categories of documents for
             various parties to different divisions of “CMS” that
             pertain to diagnostic tests, including the hundreds of
             thousands of tests and test combinations offered by
             LabCorp.      This request does not provide any
             reasonable limitation on scope, time, or subject
             matter.

                                      17


      Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 17 of 23
            Moreover, LabCorp also objects to the extent the
            request   seeks    confidential    and   proprietary
            information. See Section I(F) above. LabCorp will not
            produce documents in response to this request.

      More than four months after receiving Labcorp’s response to this

request, Plaintiffs claimed that they were seeking “only the information

LabCorp reports to the Center for Medicare and Medicaid services that

pertains to pricing.” Letter from T. Brennan to C. Raynal, at p. 3 (July 17,

2020) (Exhibit 9). This “clarification” did not cure the objectionable nature of

Plaintiffs’ initial discovery request. Nearly all communications with CMS

pertain, in some manner, to “pricing.”

      Still later, during a discovery conference conducted approximately ten

months after receiving Labcorp’s discovery responses and after the parties

conducted numerous conferences and negotiations regarding discovery served

on both Plaintiffs and on Labcorp—Plaintiffs informed Labcorp for the first

time that what they actually wanted was Labcorp’s submissions to the federal

government under a statute known as the Protecting Access to Medicare Act

(“PAMA”). Declaration of S. Bayzle, dated May 12, 2021, at ¶ 15 (Exhibit 5).

Plaintiffs claimed that this request was subsumed in their prior request and

declined to serve a separate request for production for these documents in their

Second Set of Requests for Production (served on February 19, 2021). At no



                                         18


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 18 of 23
time before filing their motion to compel did Plaintiffs provide a written

explanation for why the documents requested are relevant or how they might

support Plaintiffs’ claims.

      To date, Plaintiffs have not served a proper discovery request seeking

this information. Thus, Plaintiffs seek to compel a response to a discovery

request that they never served.     This is not the way discovery should be

conducted, and Labcorp respectfully submits that the request should be denied

on this basis alone.

      B.    The Requested Documents are Not Relevant.

      The named Plaintiffs in this case are, of course, not the federal

government. They do not pay for millions of tests per year from Labcorp. The

manner in which the federal government unilaterally sets its own

reimbursement rates for health care is irrelevant to Plaintiffs’ claims.

Plaintiffs’ request for Labcorp’s PAMA submission suffers from the same

critical defect as its request for Labcorp’s agreements and negotiated rate

schedules with insurers: the data requested is simply not relevant to their

claims for the reasons set forth in Section I.B (above).      As the requested

information is irrelevant to Plaintiffs’ claims, their motion to compel should be

denied.




                                       19


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 19 of 23
      C.    The Request for Highly-Sensitive Commercial Documents
            is Overbroad and is Not Proportional to the Needs of the
            Case.

      As with Request for Production No. 3, even Plaintiffs’ “narrowed” request

remains overbroad and disproportionate to the needs of the case. In reporting

data to CMS to comply with PAMA, Labcorp submitted data for fourteen

separate TIN-level companies with a total of 109 separate laboratories within

their purview. Exhibit 3 at 114:16 – 118:19. The named Plaintiffs are but

fourteen in number and their tests were sent to only a small subset of these

laboratories. Similarly, the named Plaintiffs collectively obtained only a few

unique tests from Labcorp, yet now seek information for thousands of HCPCS

codes for which Labcorp reported data. Plaintiffs have yet to explain how their

request—which they now characterize as “limited”—for information related to

laboratories that did not perform their tests and for information related to tests

they did not obtain is not overly-broad.

      Furthermore, as explained in Section I.C (above), the requested

information is highly-sensitive both to Labcorp and to the payors whose data

is included in the PAMA submission. Indeed, in enacting PAMA, Congress

codified protections for this data. See 42 U.S.C. § 1834A (1395m) (a)(10)–(11).

Given the foregoing considerations, Plaintiffs’ request is clearly not




                                       20


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 20 of 23
proportional to the needs of the case, and Plaintiffs’ motion to compel should

be denied as to Request No. 22 as well.

                               CONCLUSION

      For all these reasons, Plaintiffs’ motion to compel should be denied in its

entirety.

      Respectfully submitted this the 12th day of May, 2021.

                                       /s/ Charles E. Raynal IV
                                       Charles Raynal (N.C. Bar No. 32310)
                                       Scott E. Bayzle (N.C. Bar No. 33811)
                                       PARKER POE ADAMS & BERNSTEIN
                                       LLP
                                       301 Fayetteville Street, Suite 1400
                                       Raleigh, North Carolina 27601
                                       Phone: (919) 828-0564
                                       Email: charlesraynal@parkerpoe.com
                                              scottbayzle@parkerpoe.com

                                       Heather M. O’Shea
                                       JONES DAY
                                       77 West Wacker Drive
                                       Chicago, Illinois 60601-1692
                                       Phone:       (312) 782-3939
                                       Email:       hoshea@jonesday.comB.

                                       Aaron M. Healey
                                       JONES DAY
                                       250 Vesey Street
                                       New York, New York 10218
                                       Phone: (212)326-3811
                                       Email:       ahealey@jonesday.com
                                       Attorneys for Defendant Laboratory
                                       Corporation of America Holdings


                                       21


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 21 of 23
                   CERTIFICATE OF COMPLIANCE

     I HEREBY CERTIFY that the foregoing brief complies with the type-

volume limitation provided in Local Rule 7.3(d). The foregoing brief contains

fewer than 6,250 words in Century Schoolbook (13-point) proportional font.

The word processing software used to prepare this brief was Microsoft Office

365 and the software was used to perform the word count.



                                          /s/ Charles E. Raynal IV




                                     22


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 22 of 23
                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing document was electronically

filed with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to the following counsel of record:

            Jonathan Drew Sasser
            ELLIS & WINTERS, LLP
            4131 Parkdale Avenue, Ste. 400
            Raleigh, NC 27612
            Email: jon.sasser@elliswinters.com

            Robert C. Finkel
            WOLF POPPER LLP
            845 Third Avenue 12th Floor
            New York, NY 10022
            Email: rfinkel@wolfpopper.com


      This the 12th day of May, 2021.

                                    /s/ Charles E. Raynal IV
                                    Charles E. Raynal, IV (N.C. Bar No. 32310)
                                    Parker Poe Adams & Bernstein LLP
                                    301 Fayetteville Street, Suite 1400
                                    Raleigh, North Carolina 27601
                                    Phone: (919) 828-0564
                                    Email: charlesraynal@parkerpoe.com




                                        23


    Case 1:17-cv-00193-TDS-JLW Document 78 Filed 05/12/21 Page 23 of 23
